Citation Nr: 9912286	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  95-40 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.



THE ISSUE

Entitlement to service connection for a liver ailment.



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had active service from December 1979 to June 
1994 and over 5 years and 5 months of prior active service of 
unverified dates.  The veteran retired with 20 years of 
active service. 

This appeal arises from a June 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied service connection for a liver 
ailment.  


FINDING OF FACT

The record does not contain competent evidence of current 
liver disability; the claim for service connection for a 
liver ailment is not plausible.


CONCLUSION OF LAW

The claim for service connection for a liver ailment is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that in December 1993 the 
veteran reportedly donated blood.  He complained of left 
upper abdominal discomfort in January 1994.  A January 1994 
laboratory work-up was negative for hepatitis A, B, and C; 
however, tests did show an elevated SGPT reading.  The 
examiner reported that the veteran had no history of ascites, 
no known exposure to hepatitis, and no drug or substance 
abuse.  No masses or apparent hepatomegaly were found.  The 
liver span was normal at 10-12 cm.  There was minimum 
tenderness, however.  A week later, follow-up blood 
evaluation again indicated an increased liver function test.  
A March 1994 report notes that the increased reading 
continued.  The veteran was advised to abstain from alcohol 
consumption and return in 6 weeks.  An April 1994 report 
notes that the veteran returned denying alcohol consumption 
for 6 weeks.  The assessment was increased transaminases.  
The veteran was referred for gastroenterology consultation.  

A May 1994 consultation report notes the veteran's 
participation in a December 1993 blood drive and subsequent 
complaints.  A September 1993 and previous blood donations 
had been unremarkable.  The veteran denied any history of 
liver disease, blood transfusion, intravenous drug use, 
exposure to toxins, or homosexual activity.  He reported 
frequent trips to Korea in the previous year and that he had 
previously lived there for 7 years.  He reported occasional 
alcohol consumption.  The veteran also reported that he had 
gained 30 pounds in the recent year.  In June 1994, an 
assessment of mild increase of transaminase and possible non-
alcoholic steato-hepatitis was made.  The treatment plan 
included losing weight and returning in 6 weeks for re-
evaluation, or undergoing a liver biopsy.  

A December 1994 VA general medical examination report is 
negative for any liver disorder.  Liver span was noted to be 
8 cm.  Laboratory testing revealed an SGPT reading of 72 
mU/ml, whereas the normal range was from 8 to 45.  Other 
liver function tests were within normal limits.

In February 1998, the veteran underwent a VA liver, gall 
bladder, and pancreas examination.  During the examination, 
the veteran denied vomiting, hematemesis or melena.  He 
denied fatigue, weakness, depression, or anxiety.  He did 
report infrequent episodes of non-colicky right upper 
quadrant discomfort not related to meals.  The examiner noted 
the history of increased liver function tests with no other 
revealing history.  The examiner also noted that the veteran 
had a history of diabetes, hypercholesteremia, and obesity.  
There was no evidence of ascites, malabsorption, 
malnutrition, steatorrhea or weight loss.  There was a 
documented weight gain of 20 pounds in the recent 6 months.  
There was no current abdominal pain, no guarding and no 
rebound.  Bowel sounds were active.  The liver was 12 cm in 
size with no masses and no superficial veins.  Muscle 
strength and tone were good.  Laboratory results were 
negative for Hepatitis A, B, or C.  SGPT was 31 and other 
liver function tests were also normal.  The examiner noted 
that in 1994 there had been a high SGPT reading but that 
there was no evidence of chronic viral hepatitis and no 
significant history of chronic alcohol liver disease.  The 
examiner noted that the transaminases had returned to normal 
without any clinical evidence of progression of liver 
impairment.  The examiner further reported that given the 
above findings, the only possible consideration was non-
alcoholic steato-hepatitis, while autoimmune chronic 
hepatitis, hemochromatoses or Wilson's disease was unlikely.  
The examiner also noted that if the transaminases re-surge in 
the future, a liver biopsy would be helpful. 

The RO subsequently received a February 1994 ultrasound 
report showing that the gall bladder was normal, that there 
was no evidence of cholelithiasis, that the kidneys were 
normal, and that the liver was uniform. 

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 

The threshold question with respect to any claim for service 
connection is whether the veteran has met his initial burden 
of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997). 

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In the instant case, the first element of a well-grounded 
claim (competent evidence of a current disability) is 
lacking.  Although abnormal liver function tests were noted 
during active service, no actual liver disease was noted.  
Post-service, the veteran's liver function tests returned to 
normal.  No pathology has been associated with the liver at 
any time.  Although in 1998 a VA examiner felt that non-
alcoholic steato-hepatitis was a possible explanation for the 
previous increased transaminases, the examiner also 
specifically reported that there was no liver impairment.  
The presence of any other liver disease, including hepatitis, 
was considered to be unlikely.  In the absence of medical 
evidence supporting a current diagnosis of a liver 
disability, the claim is not plausible and it must be denied 
as not well grounded.

Although the veteran has alleged a current liver disorder, 
he, as a layperson without proper medical training and 
expertise, is not competent to provide probative evidence on 
a medical issue such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In this regard, the Board emphasizes 
that a well-grounded claim must be supported by competent 
evidence, not merely allegations.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In view of the foregoing, the 
Board must conclude that there is no competent evidence of 
current disability of the liver.  As such, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put VA on notice that any additional relevant evidence may 
exist which, if obtained, would well-ground the claim for 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997). 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a liver ailment is denied.

		
	J. E. Day
	Member, Board of Veterans' Appeals


 

